Citation Nr: 0103677	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-22 643	)	DATE
	)
	)


THE ISSUES

1.  Whether a May 1967 decision of the Board of Veterans' 
Appeals (Board) denying service connection for a pulmonary 
disability should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

2.  Whether a May 1971 decision of the Board denying service 
connection for a pulmonary disability should be revised or 
reversed on the grounds of CUE.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.

This matter comes before the Board based on a CUE motion as 
to the Board decisions of May 9, 1967, and May 28, 1971, both 
of which denied the claim of service connection for a 
pulmonary disability. 

The record reflects that the veteran was initially 
represented by a private attorney in his CUE claim, but that 
the attorney terminated his practice and withdrew as the 
veteran's representative in February 2000.  No new 
representative has been obtained by the veteran.

By correspondence dated in November 1999, the Board advised 
the veteran and his former attorney about the final CUE 
regulations published in January 1999.  The veteran was 
informed that he had an additional sixty (60) days to provide 
additional information and argument in view of the 
regulations or to indicate whether he wished to withdraw his 
CUE motion.  Further, it was stated that if no additional 
argument or evidence was submitted within this period, the 
Board would proceed with adjudication of the CUE claim.  The 
veteran responded later that same month that he wished to 
proceed with his CUE claim.

(The veteran's CUE motion regarding a September 18, 1998, 
Board decision which awarded a 10 percent disability rating 
for sinusitis is addressed in a separate decision under the 
same docket number).


FINDINGS OF FACT

1.  The May 1967 and May 1971 Board decisions, which denied 
service connection for a pulmonary disability, correctly 
applied existing statutes and/or regulations and were 
consistent with and supported by the evidence then of record.

2.  To the extent error was committed in the May 1967 and May 
1971 Board decisions, the evidence does not show that, had it 
not been made, it would have manifestly changed the outcome; 
it is not absolutely clear that a different result would have 
ensued.


CONCLUSION OF LAW

The May 1967 and May 1971 Board decisions did not contain 
CUE.  38 U.S.C.A. §§ 501(a), 7111 (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Background.  By decisions dated in May 1967 and May 
1971, the Board denied the veteran's claim of entitlement to 
service connection for a pulmonary disability.  

The evidence on file at the time of the May 1967 decision 
includes the veteran's service medical records.  Among other 
things, these records reflect that the veteran's respiratory 
system was clinically evaluated as normal on his August 1944 
enlistment examination.  Further, at that time the veteran 
certified, in part, that he had never experienced asthma, nor 
was he concealing any disease or disability.  The service 
medical records show no treatment for pulmonary problems 
during active service.  On his June 1946 separation 
examination, it was stated that the veteran had no history of 
illness or injury, and that he had no disqualifying defects.  
In regard to his respiratory system, bronchi, lungs, pleura, 
etc., it was stated that X-ray of chest showed no essential 
deviation from normal.  

The veteran's Notice of Separation from Service reflects that 
his military occupation was that of a Motor Machinist's Mate, 
Third Class.  Under "Remarks" the following was listed: 
Point System; Asiatic Pacific Area, 3 Stars; American Area  
Philippine Liberation, 1 Star; Victory Medal World War II; 
and Inactive Duty August 1944 to September 1944.

On a VA Form 21-526, Application for Compensation or Pension, 
dated in March 1966, the veteran reported that he had been 
treated for pneumonia in 1945 while aboard ship stationed in 
China.  He reported that he was again treated for pneumonia 
in 1946 while aboard ship stationed in California.  Further, 
he reported that he did not remember going to the military 
doctor for medical treatment for this illness.  He stated 
that he did not realize the necessity for this and did not 
have sense enough to go to bed.  The veteran identified 
treatment from a Dr. Segal, a Dr. Estes, a Dr. McCall, and a 
Dr. Abrams.

In an attached statement, also dated in March 1966, the 
veteran stated that his first recollection of pneumonia was 
in China in 1945 while serving aboard ship.  He stated that, 
at the time, he thought what he had was a bad chest cold.  
The second episode of pneumonia was in 1946 while stationed 
in California.  Since service, the veteran reported that he 
had experienced pneumonia at least once or twice a year.  
Moreover, he felt that his lungs were damaged while aboard 
ship during the time of duty that he spent at Okinawa.  He 
reported that one of his special details besides manning guns 
was to lay a smoke screen to cover the other ships while 
under enemy attack by aircraft.  This operation continued for 
about four months almost every night commencing in April 1945 
until the end of the war.  One type of smoke was sulfur, 
while the other type was created by a generator in which they 
mixed their own ingredients of lube oil, gasoline, and water.  
He reported that many times they would gasp for air as the 
smoke was so heavy as it lay over the ship.  However, he had 
orders to stay at his gun in case of enemy aircraft, and was 
not allowed to go below to be relived from inhaling fumes.  
The veteran reiterated that he did not bother to go to sick 
bay.  He stated that nobody bothered about minor accidents 
during service, or what was thought to be minor illnesses, 
and, for this reason, he went around with what he thought was 
a severe cold.  Further, the veteran reported that a former 
shipmate of his also had bronchial trouble.  

It is noted that the veteran also recounted an incident in 
which he was knocked "semi-conscience" by a fellow shipmate 
during an enemy attack.  He reported that this occurred 
shortly after laying out the smoke screen.  As a result, he 
lay for about half an hour breathing in the sulfur fumes from 
the smoke which was about four feet away.  In support of this 
account, the veteran submitted a copy of a letter to his 
mother, dated in September 1945, in which he recounted this 
incident.  

A February 1966 private pulmonary function test is on file 
from St. Joseph's Hospital.  The interpretation of this test 
was that the findings were those of a restrictive disorder 
and were not suggestive of emphysema.  It was also stated 
that ventilatory reserve was very good.  

The record reflects that Dr. Estes responded that he no 
longer had records dating back to 1950.

A January 1966 private X-ray report resulted in an impression 
of normal cardiac silhouette with essentially clear pulmonary 
parenchyma.  Incidental old area of linear fibrosis in the 
left base.

Dr. Abrams reported in a May 1966 statement that the veteran 
had been under his care for about five years, and, since that 
time, the veteran had had recurrent episodes of bilateral 
pneumonia in April 1963, October 1965, and January 1965.  Dr. 
Abrams also referred to the January 1966 X-ray report.

Also on file is a May 1966 statement from Dr. McCall, who 
reported that the veteran was first seen in his office in 
August 1961 for an upper respiratory infection.  An X-ray of 
his chest revealed rales at the left base.  Dr. McCall also 
reported that the veteran was last seen in September 1961, at 
which time his lung had cleared and he was discharged, 
presumably cured.  

The record also reflects that lay statements were submitted 
in support of the veteran's claim by his wife, a friend (EZ), 
his mother-in-law, his brother-in-law, and his parents.  All 
of these statements essentially report that the veteran had 
experienced problems with his chest/lungs since his discharge 
from service.  It is noted that these problems were described 
as pneumonia, colds, and bronchitis, in the various 
statements.  Also, the veteran's parents stated that he had 
had no trouble with his lungs prior to his military service. 

As mentioned above, the veteran identified treatment from a 
Dr. Segal in 1947 for pneumonia, and treatment for polio in 
1949.  A May 1966 Report of Contact notes that the wife of 
Dr. Segal reported that the doctor was deceased.  However, 
she had been a nurse for her husband, and acknowledged that 
the veteran's condition had been under Dr. Segal's care.  
Nonetheless, she reported that she was not sure if Dr. 
Segal's medical files were still in existence.  In a 
subsequent statement, dated in July 1966, she reported that 
Dr. Segal treated the veteran from 1947 through 1951 for 
chest colds and upper respiratory conditions.

Service connection was denied for a respiratory disorder by a 
May 1966 rating decision.  In this decision, the rating board 
conceded that the veteran experienced pneumonia during 
service and that in the performance of his duty he inhaled 
smoke from smoke bombs laying down a smoke screen.  Assuming 
there was a chemical irritant in a smoke bomb, the irritant 
would have caused an entity equivalent to a chemical 
irritation with characteristic inflammation.  Service records 
did not describe such an entity and if they did, it would be 
possible that emphysema could be secondary to that condition.  
It was, therefore, concluded that there was no etiological 
relationship to the respiratory disorder in service and the 
presently diagnosed emphysema.

The veteran appealed the May 1966 rating decision to the 
Board.  In his November 1966 Notice of Disagreement, the 
veteran asserted that the smoke inhalation that he 
experienced during service caused upper respiratory 
irritation which was treated as such with much consequent 
deterioration of his lungs resulting in pneumonia.  He 
reiterated his account of severe smoke inhalation during an 
enemy attack in which he was immobilized for 30 minutes in a 
semi-conscious state.  Further, he asserted that his service 
records showed smoke inhalation on that occasion.  He 
contended that his lungs continued to deteriorate thereafter 
as evidenced by active duty treatment and established 
continuity treatment.  Also, he asserted that the individuals 
who rated the case were not aware of the fact that all smoked 
created during and after World War II was a sulfuric base 
which even liquidated automobile paint on contact.

Additional private medical records were added to the file 
from the Paramount Medical Clinic, dated from October 1956 to 
June 1966.  The records from October 1956 consist of an 
examination of the upper GI tract.  Subsequent records note 
treatment following an automobile accident in April 1958.  
These records also note treatment for chest pain, as well as 
treatment for a cold.

The veteran also submitted a private medical statement from a 
Dr. Daskalakis, dated in September 1966.  Dr. Daskalakis 
noted that he had treated the veteran the preceding June, and 
that the veteran gave a history of frequent attacks of 
pneumonia every year (2 to 4 times).  The veteran also 
reported that during World War II, while in Japan, he was 
exposed to smoke during maneuvers for a period of six months.  
Two months later, he developed pneumonia and from that time 
on had been having this lung condition.  Dr. Daskalakis 
diagnosed the veteran's condition as chronic recurrent 
bronchitis possibly due to chemical exposure.  

In the May 1967 decision, the Board denied the veteran's 
claim of service connection for a pulmonary disability.  The 
Board noted that the veteran contended that the inhalation of 
smoke with chemical contents from about April 1945 to the end 
of hostilities in the Pacific caused respiratory irritation 
and deterioration of the lungs with recurring pneumonia, and 
that he now had residual pulmonary disability.  It was also 
noted that it had been specifically contended that reasonable 
doubt be applied in a determination that there was pulmonary 
disability which began during service.  The Board also 
provided an accurate summary of the evidence of record at 
that time.  Among other things, it was noted that the 
official records contained no reference to a pulmonary 
disorder during service, and that there was no official 
medical record other than the administration of preventive 
vaccines from December 1944 to March 1946.  In the discussion 
and evaluation of the evidence, the Board stated that the 
validity of the claim was predicated on a showing that the 
veteran currently had a pulmonary disorder which had its 
inception during service.  The Board further stated that the 
veteran's contention that he had respiratory or pulmonary 
manifestations during service was not supported by the 
service medical records.  Contrary to his contentions, the 
service records contained no reference to a pulmonary 
disorder, and there was no complaint or abnormal finding 
indicative of a respiratory or pulmonary disease recorded on 
examination for separation from service.  Moreover, the Board 
stated that the contention that the veteran had pneumonia 
during service was evidently based on a self-diagnosis, 
inasmuch as the veteran stated that he had no recollection of 
receiving medical treatment for a pulmonary disorder during 
service.  The Board stated that the lay evidence concerning 
manifestations of disability following service "refers to 
recalls of respiratory disorders as of times many years 
before the recollections," inasmuch as the veteran was 
separated from service almost 20 years prior to the times of 
the recollections.  Additionally, it was stated that the lay 
evidence was not supported by medical evidence, other than 
the recollection of the widow of a private physician that her 
husband had treated the veteran for chest colds and upper 
respiratory conditions during about the five years following 
service.  The Board found that this, in itself, was a 
reference to transient respiratory disorders.  It was stated 
that VA regulation required that for a showing of a chronic 
disease in service, there was necessary a showing of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  When the 
fact of chronicity in service was not adequately supported, 
then a showing of chronicity after service was required to 
support the claim.  (Citing to 38 C.F.R. § 3.303(b)).  The 
Board found that the evidence did not show manifestations to 
identify a chronic pulmonary disease during service, and that 
the required chronicity was not shown following service.  It 
was noted that there was medical evidence that the veteran 
had pneumonia on occasions beginning in 1963, about 17 years 
after service, and that a lung disorder with reduced vital 
capacity was demonstrated later.  It was further noted that 
recurrent bronchitis had been diagnosed as possibly due to 
chemical exposure occurring many years ago during service.  
However, the Board stated that it should be recognized that 
the cause of a recurring bronchitis was, for the purposes of 
entitlement to service connection, a matter to be established 
by the weight of the evidence rather than by an opinion based 
on reported history.  Further, the Board noted that 38 C.F.R. 
§ 3.102 provided that a reasonable doubt regarding the 
service origin of disability would be resolved in favor of 
the veteran.  Regarding the veteran's case, the Board found 
that a determination that pulmonary disease had its inception 
during service would require resort to speculation, as 
distinguished from a reasonable probability, particularly in 
that the earliest evidence identifying the existence of the 
pulmonary disease was many years after service.

Following the Board's decision, the veteran submitted an 
affidavit from WJP, dated in September 1967.  WJP identified 
himself as a former shipmate of the veteran's, and 
acknowledged that he was the individual who accidentally 
rendered the veteran semi-conscious during an enemy attack 
some time in July or August 1945.  Further, WJP confirmed 
that a smoke screen was being generated at that time, that 
the smoke contained sulfur, and that the veteran was exposed 
to this smoke for about thirty (30) minutes during this 
incident.

Several statements were also submitted by a private attorney 
in support of the veteran's claim which essentially contended 
that the Board's decision of May 1967 was in error because it 
failed to apply the provisions of 38 U.S.C.A. § 354(b) (now 
38 U.S.C.A. § 1154(b)).  It is noted that this statutory 
provision provided that in the case of any veteran who 
engaged in combat with the enemy in active service, the 
Veterans Administration (now Department of Veterans Affairs) 
(hereinafter, "VA") shall accept as sufficient proof of 
service-connection or any disease or injury alleged to have 
been incurred in or aggravated by such service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there was no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolved every reasonable doubt in favor of the 
veteran.

A lay statement was also received from the veteran's spouse, 
dated in May 1970.  She asserted that she had known the 
veteran since 1942, and that he did not experience 
respiratory problems prior to his induction into the service 
in 1944.  However, she reported that he had experienced such 
problems ever since his return from service, and described 
the symptoms and treatment the veteran had received therefor.  
Further, she reported that in 1966 a claims representative 
from VA read from the veteran's files, and stated that there 
was in-service treatment for pneumonia and emphysema.  
However, the VA claims representative would not let them 
actually look at the records.  She contended that these 
records must have been removed from the claims folder, since 
the records were now missing.

Also submitted was a May 1970 lay statement from GCA, who 
identified himself as a pharmacist's mate aboard the 
veteran's ship during World War II.  Referring to attached 
photocopies of letters to his mother, GCA related that he 
treated a patient in May 1945 who had been overcome by the 
smoke used for screening.  GCA stated that he could not 
recall who was overcome by screening smoke, but, in view of 
the possible toxicity of screening smoke and the veteran's 
duty station proximity to the source of the smoke, he felt it 
was very possible that the veteran's lung condition could 
have been caused by his inhaling a high concentration of 
screening smoke during the period of April through August 
1945. 

GCA also submitted an excerpt from a ship's log for the 
period from April to May 1945.  Among other things, this 
excerpt reflects that smoke was made to screen ships during 
both of these months.  The excerpt also notes attacks from 
enemy planes in both months.  However, these excerpts make no 
specific reference to the veteran.

In his December 1970 Substantive Appeal, the veteran 
contended, in part, that after he received his first denial 
letter in June 1966, he went to VA with his wife where a 
claims representative obtained his file and as he read the 
medical records stated that he had been treated for pneumonia 
and smoke inhalation during service.  However, the claims 
representative would not actually let them read the records.  
Further, he asserted that an Orange County Veterans Affairs 
Claims Officer also review the service medical records, 
stated that they showed treatment in service for pneumonia 
and smoke inhalation, and that this individual wrote the 
November 1966 Notice of Disagreement which stated "[y]ou 
will note that my service records show smoke inhalation on 
that occasion."  The veteran also contended that the wording 
of the December 1966 Statement of the Case showed that VA had 
admitted in writing that he was treated for pneumonia and 
smoke inhalation during service.  In an attached statement, 
the veteran made essentially the same contention regarding 
the wording of the May 1966 rating decision.

The veteran also submitted excerpts from a publication of the 
Department of the Army and Department of the Air Force, dated 
in June 1956, regarding "Screening Smokes."  Among other 
things, these excerpts note that the principal smoke 
producing agents were white phosphorus (WP), plasticized 
white phosphorus (PWP), sulfur trioxide-chlorsulfonic acid 
mixture (FS), and hexachlorethane-zinc mixture (HC).  It was 
stated that WP was unpleasant to breathe, but harmless.  
However, its particles would poison food and water.  It was 
stated that the smoke from FS was nonpoisonous, but the 
liquid irritated and inflamed contacted skin tissue.  
Moreover, it was stated that a protective mask was required 
for protection against exposures to heavy concentrations.  
Regarding HC, it was stated that it was toxic to unprotected 
personnel exposed to heavy concentrations for extended 
periods of time.  It was further stated that for heavy 
concentrations and prolonged exposure, a self-contained 
oxygen mask was required.

The veteran also submitted additional evidence regarding 
screening agents and devices, including smoke pots and smoke 
generators, as well as records concerning chemical compounds 
and the effects thereof.  

The veteran provided testimony at a personal hearing 
conducted in August 1970.  At this hearing, the veteran 
referred to the procedural history of this case, including 
the evidence submitted in support of his claim and his 
efforts to obtain this evidence.  He also reiterated the 
contention that the provisions of 38 U.S.C.A. § 354 had never 
been applied to his case.  Regarding the treatise evidence 
concerning the possible effects of screening smoke, the 
veteran noted that the toxic reports stated that gas masks 
should be worn with prolonged exposures to high 
concentrations of SGF oil smokes.  However, he maintained 
that they had no gas masks aboard his ship.

The veteran provided testimony at a subsequent personal 
hearing conducted in March 1971.  At this hearing, it was 
contended that the veteran had a respiratory condition which 
was primarily caused by smoke inhalation while serving aboard 
ship in the South Pacific.  The veteran testified about his 
exposure to screening smoke during active service, including 
the incident where he was accidentally knocked semi-conscious 
by a fellow shipmate during an enemy attack.  He also 
described his in-service and post-service respiratory 
problems.  Among other things, he testified that he first 
sought post-service treatment from Dr. Segal in late 1946 or 
early 1947.  The veteran's spouse testified that during 
service the veteran wrote letters where he had colds and did 
not feel too well.  She also testified that the veteran had 
experienced respiratory problems ever since his return from 
service, and described the circumstances thereof.  

In the May 1971 decision, the Board listed an accurate 
summary of the evidence then of record.  Further, the Board 
noted that the veteran contended that his pulmonary 
disability was due to service; that it was related to the 
incident when a service associate of 210 pounds landed 
flatfooted in the middle of his back; that he was then 
knocked unconscious for about half an hour; that he was 
subject to smoke inhalation on that and other occasions; that 
he had pneumonia in service; and that 38 U.S.C.A. § 354 had 
not been taken into consideration in determining his claim.  
Regarding the 38 U.S.C.A. § 354 contention, the Board stated 
that

[t]he fact that this statutory provision 
or that the regulation implementing it 
was not specifically cited does not mean 
that it was not applied in the evaluation 
of the veteran's claim.  Determinations 
as to service connection are made 
pursuant to all the laws and regulations 
pertaining to "service connection."  
Each disabling condition for which a 
veteran seeks service connection must be 
considered on the basis of the places, 
types, and circumstances of his service 
as shown by the service records, the 
official history of each organization in 
which he served, his medical records, and 
all pertinent medical and lay evidence.  
Determinations as to service connection 
are based on review of the entire 
evidence of record, with due 
consideration to the policy of [VA] to 
administer the law under a broad and 
liberal interpretation consistent with 
the facts in each individual case.  Even 
though there is no official record of an 
injury or disease having been incurred in 
service, satisfactory lay or other 
evidence that an injury or disease was 
incurred in combat will be accepted as 
sufficient proof of service connection if 
the evidence is consistent with the 
circumstances, conditions, or hardships 
of such service.  

With respect to the current claim of service connection, the 
Board noted, in part, that the veteran himself had denied any 
treatment in service for smoke inhalation or a respiratory 
disorder.  In fact, he testified that the had had two colds 
after the smoke inhalation incident claimed and that he did 
not seek medical treatment for them.  Therefore, the Board 
found that the claim that the two respiratory infections in 
service were "pneumonia" was based on self-diagnosis.  
Apart form this fact, the Board noted that pneumonias 
ordinarily fell into the category of acute and transitory 
episodes which heal completely without demonstrable 
residuals.  The Board further stated that even if the veteran 
had pneumonia in service, which was not established from the 
evidence, it was not other than acute, for the reason that 
the chest X-ray was normal at discharge from service.  
Moreover, the physician who saw him for an upper respiratory 
infection in 1961 considered him "cured" after treatment.  
The Board acknowledged that repeated episodes of pneumonia 
might scar the lungs and cause fibrosis, such as was reported 
on the veteran's X-ray of 1966.  In this regard, the Board 
noted that the post-service evidence showed episodes of 
pneumonia in 1963, 1965, and 1966, which would also be 
compatible with the laboratory finding at that time of 
restrictive pulmonary disease.  Nevertheless, the Board 
stated that it could not be overlooked that an idiopathic 
disorder could also be responsible for the condition now 
reported.  Further, the Board stated that the other evidence 
in support of the reopened claim included extracts from 
service department publications on the subject of screening 
smokes.  However, it had not been verified what type of smoke 
was involved in the veteran's case.  The Board also stated 
that even when there was smoke inhalation, the effects were 
acute and transitory.  The Board found that the veteran's 
recollection of the event in service bore this out.  
Additionally, the Board stated that unconsciousness from 
smoke inhalation was due more often to decreased or absent 
oxygen content than to any specific harmful effect on lung 
tissue.  The Board also stated that even when a gas was 
identified as toxic, this did not mean that it was harmful to 
the lung, as the brain and liver were the common targets of 
toxicity.  Finally, the Board stated that after a very 
careful study and analysis of the entire evidentiary record, 
it was compelled to conclude that any lung disability, 
including the probable pulmonary fibrosis currently present, 
was not related to smoke inhalation or any other episode in 
service, including pneumonia, if present.  Based on the 
foregoing, the Board found that the evidence since the 1967 
decision was substantially similar to the facts of record at 
the time of this decision.  Therefore, the Board concluded 
that the evidence submitted since the 1967 decision did not 
present a new factual basis for establishing entitlement to 
service connection for a pulmonary disability.

Following the May 1971 Board decision, no further 
communication was submitted by the veteran until April 1992, 
when he appointed a private attorney as his accredited 
representative before VA.  In August 1992, he submitted a 
statement requesting that his claim of service connection for 
a pulmonary disability be reopened.  Thereafter, a February 
1993 rating decision found that new and material evidence had 
not been submitted to reopen the claim.  The veteran appealed 
this decision to the Board.  In August 1997, the Board found 
that new and material evidence had been submitted, and 
remanded the case for the RO to consider the underlying claim 
of service connection for a chronic respiratory disorder on a 
de novo basis with review of all the evidence both new and 
old.  

In a February 1998 rating decision, the RO granted service 
connection for chronic bronchitis and sinusitis.  A 10 
percent disability rating was assigned for the chronic 
bronchitis effective April 11, 1992, while a noncompensable 
(zero percent) disability rating was assigned for the 
sinusitis effective December 16, 1997.

The veteran appealed the February 1998 rating decision to the 
Board, contending that he was entitled to higher disability 
ratings and earlier effective dates for the grant of service 
connection.  Regarding the earlier effective date claims, he 
contended that he had continuously prosecuted his claim of 
service connection for a respiratory disorder since 1966, and 
believed that service connection for his disabilities should 
be in effect no later than that date.

In a September 1998 decision, the Board awarded a 10 percent 
disability rating for sinusitis, denied the earlier effective 
date claims, and remanded the bronchitis disability 
evaluation claim for additional development.

The record reflects that the veteran submitted motions for 
reconsideration in March 1999 as to the Board decisions of 
May 1967, May 1971, and September 1998.  All of these motions 
were denied.  However, in these motions, it was contended 
that all of these decisions were the products of CUE.

In regard to the May 1967 and May 1971 decisions, it was 
asserted that the Board failed to account for evidence of in-
service incurrence of disability and treatment; failed to 
properly apply the law relating to the presumption accorded 
to combat service under 38 U.S.C.A. § 1154(b) (formerly 38 
U.S.C.A. § 354(b)) and cases such as Horvath v. Derwinski, 2 
Vet App 240 (1992), and Sheets v. Derwinski, 2 Vet. App. 512 
(1992); failed to properly apply the law relating to the use 
of lay evidence to show either combat service connection or 
continuity of treatment as required by VA statutes and cases 
such as Sheets and Cartwright v. Derwinski, 2 Vet App. 24 
(1991); and failed to properly analyze or apply the benefit 
of the doubt doctrine required by existing regulations (38 
C.F.R. § 3.102) as well as cases such as Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) and Sheets.  It was 
contended that the Board violated the combat service 
presumption in its first decision and violated the new and 
material evidence regulations as well as the combat service 
presumption in the second decision.  Regarding the May 1967 
decision, it was asserted that the Board failed to properly 
account for prior factual determinations of the Regional 
Office (RO) relating to in-service incurrence and treatment 
of pneumonia and failed to follow the requirements of 38 
U.S.C.A. § 1154(b) (formerly 38 U.S.C.A. § 354(b)) relating 
to the combat service presumption.  With respect to the 
latter, it was stated that the May 1967 decision never 
mentioned 38 U.S.C.A. § 354(b) or the combat service 
presumption.  It was further contended that the veteran 
served in combat and that his statement that he was exposed 
to multiple varieties of smoke must be given probative 
weight.  Additionally, it was contended that the veteran's 
sworn statements testified as to his continuity of 
symptomatology after discharge, as well as the additional lay 
statements submitted by people who knew the veteran both 
before and after service.  Regarding the May 1971 Board 
decision, it was contended that not all the evidence was 
before the Board.  In support of this assertion, reference 
was made to the May 1970 lay statement of the veteran's 
spouse that there had been in-service evidence of treatment 
for pneumonia and emphysema, but these records were missing.  
Moreover, it was asserted that the service department 
publications regarding screening smoke constituted new and 
material evidence under the law in existence at that time.

The Board also notes that the veteran has submitted numerous 
duplicate copies of evidence already on file.


Legal Criteria.  The provisions of 38 C.F.R. § 20.1403, set 
forth what constitutes CUE and what does not, and provide as 
follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in 
a prior Board decision must be based on the record and 
the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  More 
specifically, it was observed that Congress intended that VA 
adopt the Court's interpretation of the term "CUE."  Indeed, 
as was discussed in the notice of proposed rulemaking (NPRM), 
63 Fed. Reg. 27534, 27536 (1998), the sponsor of the bill 
that became the law specifically noted that the bill would 
"not alter the standard for evaluation of claims of CUE."  
143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks 
of Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).  Accordingly, the Board is permitted to seek 
guidance as to the existence of CUE in prior Board decisions 
based on years of prior caselaw regarding CUE, such as Fugo 
v. Brown, 6 Vet. App. 40 (1993).

In Rule 1404(b) (38 C.F.R. § 20.1404(b)), it is further 
stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

It has recently been held that in the event that the moving 
party's motion does not adequately set forth specific grounds 
of CUE, the Board is precluded from deciding the motion on 
the merits.  Instead, the appellant's motion is to be 
dismissed without prejudice to the submission of more 
specific allegations.  Disabled American Veterans, et al. v. 
Gober, No. 99-7061 (Fed. Cir. December 8, 2000).


Analysis.  In adjudicating whether the prior decisions were 
the product of CUE, the Board can only consider the evidence 
that was of record at the time of those decisions, and is 
bound by the law that was in effect at that time.  38 C.F.R. 
§ 20.1403(b)(1).  Thus, the Board cannot use the evidence 
submitted since that time, to include the fact that service 
connection was ultimately granted for bronchitis and 
sinusitis, to find that, in hindsight, service connection 
should have been granted for a pulmonary disability at the 
time of the May 1967 decision or the May 1971 decision.

Since the Board is bound by the law that was in effect at the 
time of the May 1967 and May 1971 decisions, the Court cases 
cited by the veteran's former attorney, and the holdings 
therein, are not for application.  None of these cases were 
issued at that time.  In fact, the Court was not in existence 
at that time.  The Court was created by the Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988), which was signed into law by the President 
on November 18, 1988.

The Board notes that the regulations and statutes cited to in 
the May 1967 and May 1971 decisions were accurately 
summarized therein.

As indicated above, the Board has conducted a thorough review 
of the evidence on file at the time of the May 1967 and May 
1971 decisions, and concluded that the Board provided 
accurate summaries of this evidence in both decisions.  This 
includes the veteran's service medical records.  Despite the 
contentions in the CUE motion, as well as the May 1970 lay 
statement from the veteran's spouse, and the veteran's 
December 1970 Substantive Appeal, these records contain no 
mention of treatment for pneumonia and/or smoke inhalation 
during service.  

The Board acknowledges the contentions of the veteran and his 
spouse that a VA claims representative reportedly read the 
service records and told them that the records showed in-
service treatment for pneumonia and smoke inhalation.  
However, both of them indicated that they did not actually 
review these records, and, in fact, were not allowed to do 
so.  In short, neither of them can attest to having 
personally viewed official service records which explicitly 
identified in-service treatment for smoke inhalation or 
pneumonia.  Also, the evidence on file does not show that 
there was ever an official VA finding at any point that the 
service records actually and explicitly identified in-service 
treatment for pneumonia and/or smoke inhalation.  Thus, 
despite the contentions of the veteran and his spouse, the 
record does not show that the evidence considered by the 
Board at the time of the May 1967 decision and the May 1971 
decision actually contained evidence of in-service treatment.  
As previously stated, in claims of CUE in a prior decision, 
the Board's adjudication must be based on the record and the 
law that existed when that decision was made.  Moreover, the 
statements submitted by the veteran at the time of the May 
1967 and May 1971 decisions, including his initial claim for 
benefits in March 1966, was to the effect that he never 
sought medical treatment during service for his respiratory 
problems.  

With respect to the contention that the RO conceded that the 
veteran was treated for pneumonia and smoke inhalation during 
service, the Board finds that the actual wording of the 
rating decisions and Statements of the Case do not state that 
this was based upon notations found in the official service 
records.  Rather, the actual wording shows that the RO 
accepted the veteran's account of these in-service incidents 
as true for the purpose of adjudicating his claim.  In regard 
to the assertion that the Board did not address these 
findings, the Board points out that, then and now, it 
conducts a de novo review of cases over which it has 
jurisdiction.  As such, it owes no deference to the prior 
findings of the RO in making its decisions.

The Board acknowledges that the provisions of 38 U.S.C.A. 
§ 354(b) were not cited in the May 1967 decision.  Although 
this provision was discussed in the May 1971 decision, it 
does not appear that an adequate explanation was provided as 
to its applicability to the facts of the veteran's claim.  
However, to the extent that it was error not to explicitly 
cite to and discuss this statutory provision, and/or its 
implementing regulation, the Board finds that the record does 
not show that, had this error not been made, it would have 
manifestly changed the outcome; it is not absolutely clear 
that a different result would have ensued.

The provisions of 38 U.S.C.A. § 354(b) (1964 and 1970) 
reflects that the presumption accorded to combat veterans 
applied to their account of the incidents which occurred 
during service.  A review of both the May 1967 and May 1971 
decisions reflects that the Board denied the claim of service 
connection because there was no competent medical evidence of 
treatment for or a diagnosis of a chronic pulmonary 
disability during service, nor competent medical evidence to 
support the veteran's contentions of continuity of 
symptomatology since service.  Further, the Board essentially 
stated in the May 1971 decision that the veteran's own 
statements reflected that his in-service problems - which he 
identified as pneumonia - were acute and transitory 
illnesses, without objective medical evidence of residuals.  
In other words, the Board denied the claim because it did not 
find that there was an adequate nexus between the veteran's 
pulmonary disability present in 1967 and 1971, and his 
purported in-service smoke inhalation and pneumonia.  Thus, 
even if the Board had applied 38 U.S.C.A. § 354(b) to find 
that the veteran had experienced pneumonia and smoke 
inhalation during service, it is not undebatable that service 
connection would have been awarded as the Board found that 
the evidence did not support a finding of a nexus between the 
current disability and service.  

It was contended in the CUE motion that there was adequate 
evidence of continuity of symptomatology based upon the 
evidence of record at the time of the prior decisions, 
including the veteran's own statements and the lay statements 
of his family and friends.  However, the Board has already 
determined that the evidence on file was accurately 
summarized in both the May 1967 and May 1971 decisions.  
Moreover, for the reasons stated in these decisions, the 
Board considered this evidence and determined that it was 
insufficient to support a finding of continuity of 
symptomatology and/or a nexus between the current disability 
and service.  Thus, this contention challenges the weight the 
Board gave to this evidence at the time of the prior 
decisions.  A disagreement as to how the facts were weighed 
or evaluated does not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(3); see also Fugo, 6 Vet. App. at 44.

Similarly, it was contended that the Board did not properly 
analyze or apply the benefit of the doubt doctrine of 38 
C.F.R. § 3.102 in the May 1967 decision.  However, this 
regulation was specifically discussed in the decision, and 
the Board's finding was in accord with the wording of the 
regulation.  See 38 C.F.R. § 3.102 (1966).  Consequently, 
this contention alleges no more than a disagreement as to how 
the evidence was evaluated by the Board under this 
regulation.  Further, the Board notes that the "benefit of 
the doubt" rule does not apply in determining whether a 
prior Board decision was the product of CUE.  38 C.F.R. 
§ 20.1411(a).

It was also contended that the Board violated the new and 
material evidence regulations in the May 1971 decision.  
However, no regulatory provision was in effect at that time 
which defined "new and material evidence."  See 55 Fed. 
Reg. 19088 (1990) (VA recognized that the term "new and 
material evidence" had been used for years without a formal 
definition, and proposed amending the regulations to 
incorporate a specific definition).  With respect to the 
service department manuals regarding screening smoke, these 
manuals were noted and considered by the Board at the time of 
the May 1971 decision.  The contention that this evidence 
constituted new and material evidence is also a disagreement 
with how this evidence was weighed and evaluated.  As stated 
above, this does not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(3).

For the reasons stated above, the Board finds that the May 
1967 and May 1971 Board decisions, both of which denied 
service connection for a pulmonary disability, correctly 
applied existing statutes and/or regulations and were 
consistent with and supported by the evidence then of record.  
Moreover, to the extent error was committed in these 
decisions, the evidence does not show that, had it not been 
made, it would have manifestly changed the outcome; it is not 
absolutely clear that a different result would have ensued.  
Consequently, the Board concludes that the May 1967 and May 
1971 Board decisions did not contain CUE, and, therefore, the 
CUE motion must be denied.


ORDER

Inasmuch as the May 1967 and May 1971 Board decisions did not 
contain CUE, the CUE motion is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 



